FILED
                            NOT FOR PUBLICATION                             JUN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10241

               Plaintiff - Appellee,             D.C. No. 2:12-cr-01495-NVW

  v.
                                                 MEMORANDUM*
ESEQUIEL LOPEZ-BELTRAN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Esequiel Lopez-Beltran appeals from the district court’s judgment and

challenges his guilty-plea conviction and 41-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Lopez-Beltran’s counsel has filed a brief stating that there are

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Lopez-Beltran the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Lopez-Beltran has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   13-10241